DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-7 are pending.

Claim Interpretation
The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case (MPEP 2111.03(IV)). As claim 2 recites “compounds composed of metal atoms and other non-metallic atoms”, the claims themselves indicate that “composed of” as recited in claims 2 and 3 is intended to be interpreted as open to elements which are not recited; therefore, “composed of” as recited in claims 2 and 3 will be interpreted as “consisting essentially of” which limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention (MPEP 2111.03(III). As the specification does not specifically identify categories of atoms (with respect to claim 2) or material morphologies (with respect to claim 3) which materially affect the basic and novel characteristic(s) of the claimed invention, groupings introduced by “composed of” will be interpreted as not to exclude additional elements (claim 2) or morphologies (claim 3) which are not recited in the claim body.
The amendment filed October 24, 2022 which changes claim 2 to recite “the material source in the Step (1) comprises one of metal elementary substances, or compounds composed of metal atoms and other non-metallic atoms” and claim 3 to recite “the material source comprises one of a bulk solid, a film, a rod, a powder composed of nanowires, a powder composed of nanoparticles and a powder composed of nanoribbons” is acknowledged. While the recitation of “comprises” explicitly clarifies that the limitations do not exclude elements which are not recited, both claims 2 and 3 still recite “composed of” which MPEP2111.03(IV) indicates should be treated as either “consisting of” or “consisting essentially of”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Univ Southeast (CN103011064A) in view of Matsuda (WO 2020017405 A1). Univ Southeast is cited in the IDS dated January 26, 2022. Matsuda is a WIPO publication of a PCT international application that designates the United States
Regarding claim 1, Univ Southeast discloses a construction method for 3D micro/nanostructure ([0002], [0037], Figs. 1, 3). Univ Southeast discloses fixing a material source on a substrate [0010], and vacuuming the material source on the substrate [0011]. Univ Southeast discloses focusing an electron beam [0012], and controlling the focus of the electron beam to move point by point (scan) according to a shape of a designed 3D micro/nanostructure [0012], [0033], [0038] and realizing the construction of 3D micro/nanostructure (structure is obtained [0013]).
Univ Southeast discloses the surface atoms in the interface local domain are etched [0014], and Univ Southeast discloses that atomic activation is the mechanism of electron beam etching [0005]; therefore, Univ Southeast discloses that the surface atoms in the interface local domain are activated. Univ Southeast discloses that in an electron beam process, activated atoms “may leave the surface and be etched” [0005]. As Univ Southeast discloses directing an electron beam toward the surface [0012], atomic movement (diffusion) from the surface as taught by Univ Southeast upon excitation by an electron beam [0005] must occur in the direction of the electron beam, which is a diffusion toward the electron beam focus.
Univ Southeast discloses adjusting the focus position of the electron beam [0012], [0033], [0043], and discloses focusing the beam on the surface [0012], [0033], [0043], which suggests that a position of a focus of the electron beam is a distance of 0 nm from a surface of the material, but Univ Southeast does not disclose a distance of the focus position.
Matsuda teaches a construction method of a three dimensional object [0002-04] for which an electron beam is an energy source in an embodiment [0166]. Matsuda teaches embodiments in which a focus position of energy source converges with the surface shaped (distance of zero) and embodiments in which the focus position displaces from the surface shaped by the energy source (nonzero distance) (paragraph [0039] starting line 649). Matsuda teaches that control of the focus position with respect to the working surface results in supplying energy to the desired region of the material ([0039], it becomes easy to form the structural layer having a shape along the modeling surface [0059]).
Both Univ Southeast and Matsuda teach adjusting focus position in construction methods comprising directing an energy source which is an electron beam at material.
Given Univ Southeast’s teachings of adjusting focus position and suggestion of a focus on the material source surface [0012], [0033], [0043], and Matsuda’s teachings that focus position adjustment results in producing the desired shape [0039], [0059], it would have been obvious for one of ordinary skill in the art to adjust focus position at some point between the surface and some displacement from the surface in order to attain the desired shape of constructed micro/nanostructure. Univ Southeast discloses that the formed materials are micro-nano materials [0002], [0004], a production which would necessitate precision. A displacement ranging from the surface of the material source to some displacement from the surface of the material source would necessarily encompass or overlap the presently claimed range of a position of a focus of the electron beam 0-100 nm because 0 nm itself is the surface of the material source, and one of ordinary skill in the art would have arrived at some value within a range of 0-100 nm as the result of routine optimization to achieve the results of the desired shape which Matsuda taches focus position adjustment can attain [0039], [0059]. See MPEP 2144.05(II). A distance of 0-100 nm (particularly 0 nm) places the focus and material source surface in such close proximity that some interface local domain including the focus of the electron beam and surface atoms would necessarily be formed.
Regarding claims 2 and 3, Univ Southeast discloses that the material source is metal oxide nanowire materials [0009], [0015] which are compounds composed of metal atoms and other non-metallic atoms (oxygen) and a powder composed of nanowires.
Regarding claim 4, Univ Southeast discloses the substrate is made of a copper mesh [0016]. Coper is a conductor material; therefore, Univ Southeast discloses the substrate is made of a conductor material.
Regarding claim 5, Univ Southeast discloses a vacuum degree of 5.0                         
                            ±
                            1.0
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    5
                                
                            
                        
                     Pa [0032], [0037] or of 8.0                         
                            ±
                            1.0
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    5
                                
                            
                        
                     Pa [0042] which are both within the claimed range. 
Regarding claim 7, Matsuda teaches the focus of the electron beam is controlled to move point by point [0039], [0059] according to the designed structure in combination with a displacement platform [0023-25], [0040], and a focusing/scanning control program [0029], [0039], [0059]. In order to achieve the focus position adjustment taught by Univ Southeast in view of Matsuda as applied above, it would have been obvious for one of ordinary skill in the art to perform the adjustments with a displacement platform and program which Matsuda teaches for attaining such results.

Response to Arguments
Regarding applicant’s response to the claim interpretation, a statement of claim interpretation for the limitations following “composted of” recited in both claims 2 and 3 was necessary in view of MPEP 2111.03(IV) to avoid improperly narrowing the claim scope. As both claims 2 and 3 still recite “composed of” the claim interpretation remains necessary.
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments that Univ Southeast (CN103011064A) does not form an interface local domain including the focus of the electron beam and surface atoms, is not persuasive because the very portion of Univ Southeast [0012] which applicant cites discloses focusing an electron beam, thereby establishing that Univ Southeast does disclose some focus. Univ Southeast discloses that the surface comprises atoms [0005], [0014]. As claim 1 does not explicitly limit what areas in the system are and are not within the recited domain, the step of focusing an electron beam on a surface comprising, which is disclosed by Univ Southeast [0012] does form some general domain including the focus of the electron beam and surface atoms.
Arguments that Univ Southeast does not require a converging electron beam is not persuasive because Univ Southeast discloses focusing the electron beam “on the surface of the sample according to the size and shape of the sample to be processed” (claim 1 step 4, [0012]). Focusing the electron beam on a large area as disclosed by Univ Southeast [0014] still manipulates a step of focusing the electron beam and is within the scope encompassed by present independent claim 1 because claim 1 does not set bounds the area of focus. Further, if focusing an electron beam is not sufficient to meet a converging electron beam, it is not clear how applicant’s arguments regarding a converging electron beam support the patentability of independent claim 1 which does recite a focus but does not explicitly recite converging the electron beam. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP2145(VI). Also note that applicant’s arguments are persuasive with respect to dependent claim 6 (see below) which explicitly limits the area (spot size) on the surface with the electron beam is directed.
Arguments directed to the present disclosure’s activation of surface atoms are not persuasive because Univ Southeast discloses the surface atoms in the interface local domain are etched [0014], and Univ Southeast discloses that atomic activation is the mechanism of electron beam etching [0005]; therefore, Univ Southeast discloses that the surface atoms in the interface local domain are activated. Univ Southeast discloses that in an electron beam process, activated atoms “may leave the surface and be etched” [0005]. As Univ Southeast discloses directing an electron beam toward the surface [0012], atomic movement (diffusion) from the surface as taught by Univ Southeast upon excitation by an electron beam [0005] must occur in the direction of the electron beam, which is a diffusion toward the electron beam focus. The fact that the present invention activates surface atoms with an electron beam to cause movement cannot serve as the basis of patentability when Univ Southeast discloses that the same effect of inducing movement of surface atoms with an electron beam is known in the art [0005], [0014]. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., control the surface layer atoms of the material source via thermal radiation so as to increase the kinetic energy of the surface atoms) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145(VI). The surface etching and electron beam etching mechanism disclosed by Univ Southeast [0005], [0012] is sufficient to establish that the claimed limitation “the surface atoms in the interface local domain were activated, and the activated atoms were diffused toward the focus” is known in the art and would be expected from focusing an electron beam on a surface.
Applicant’s arguments with reference to MPEP 2134.01 that the proposed modification or combination of Univ Southeast and Matsuda (WO 2020017405 A1) would change the principle of operation of the prior art invention are not persuasive because applicant does not indicate how the modification of Matsuda relied upon, to adjust focus position at some point between the surface and some displacement from the surface, would change the principle of operating Univ Southeast.
Arguments directed to Ueda (JP-H1179900-A) are not persuasive with respect to rejection of independent claim 1 because Ueda is not nor ever was relied upon to reject independent claim 1.
Applicant acknowledges but does not specifically argue rejection of dependent claims. Rejections of dependent claims 2-5 and 7  are therefore maintained.
Applicant’s arguments, see the arguments directed to the area in the process disclosed by Southeast (CN103011064A) in combination with the arguments regarding the contribution of Ueda (JP-H1179900-A), filed October 24, 2022, with respect to the rejection(s) of claim(s) 6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection of claim 6 under 35 USC 103 has been withdrawn.  

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 1 recites a construction method for 3D micro/nanostructure, comprising: fixing a material source on a substrate, and vacuuming the material source on the substrate; focusing an electron beam to ensure that a position of a focus of the electron beam is 0-100 nm away from a surface of the material source and an interface local domain including the focus of the electron beam and surface atoms is formed; the surface atoms in the interface local domain were activated, and the activated atoms were diffused toward the focus; controlling the focus of the electron beam to move point by point according to a shape of a designed 3D micro/nanostructure, and realizing the construction of 3D micro/nanostructure. Dependent claim 6 further limits the process recited in claim 1 by reciting an acceleration voltage is 1-30 kV, a working distance is 3-20 mm, and a spot size of the electron beam is 1-50 nm. In reciting working distance and spot size, in combination with the focus position recited in claim 1, dependent claim 6 effectively sets bounds which are more limiting than the general “domain” recited in independent claim 1, and the accelerated voltage recited in dependent claim 6 directly recites the potential difference to which the present invention attributes the claimed effect on surface atoms (paragraph [0017] of the specification). 
Univ Southeast (CN103011064A) in view of Matsuda (WO 2020017405 A1) is currently relied upon to render obvious the limitations recited in independent claim 1. In disclosing focusing an electron beam on a material surface to which a vacuum is applied [0010-14] in view of teachings of the effects of applying an electron beam to surface atoms [0005], [0014] Univ Southeast alone renders obvious many limitations of claim 1, and Matsuda teaches moving focus point tat distances from the working surface to some displaced distance from the surface [0039]. Univ Southeast in view of Matsuda do not teach the parameters recited in claim 6.
Ueda (JP-H1179900-A) was previously relied upon in combination with Univ Southeast and Matsuda to reject claim 6. Ueda teaches some process electron beam process [0018-21], [0030] with parameters whose values are within those recited in claim 6, but the process disclosed by Ueda is fundamentally different both from that claimed  and that disclosed by Univ Southeast. Further, as Univ Southeast discloses an intent to construct structures on a large area [0014], the parameters which Ueda teaches for a different process, particularly the parameter of spot size [0021] do not apply.  Claim 6 defines over Univ Southeast in view of Matsuda and Ueda for at least the recitation of direct operating parameters which define over the adjustment of a focal distance for an electron beam process disclosed by Univ Southeast in view of Matsuda.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736